Title: Thomas Jefferson to Samuel Kercheval, 15 January 1810
From: Jefferson, Thomas
To: Kercheval, Samuel


          
            Sir
             
                     Monticello 
                     Jan. 15. 10
          
          Your favor of Dec. 12. has been duly recieved as was also that of Sep. 28.
			 
		  
		   
		  with the blank subscription paper for the academy of Frederic county, inclosed in your letter of Sep. nothing has been done. I go rarely from home, & therefore have little opportunity of solliciting subscriptions. nor could I do it in the present case in
			 conformity with my own judgment of what is best for institutions of this kind.
			 we are all
			 doubtless bound to contribute a
			 certain portion of our income to the support of charitable & other
			 useful
			 public institutions. but it is a part of our duty also to apply our contributions in the most effectual way be 
                  we can to secure their object. the question then is whether this will not be better done by each of us appropriating our whole contributions to the
			 institutions within our own reach, under our
			 own eye, & over which we can exercise some useful controul? or would it be better that each should divide the sum 
                  
                  he can
			 spare among all the institutions of his state, or of the United States? reason, & the interest of these institutions themselves certainly decide in favor of the former practice.this question has been forced on
			 me heretofore by the multitude of
			 applications which have come to me from every quarter of the union on behalf of academies, churches, missions, hospitals, charitable establishments Etc. had I parcelled among them all the contributions which I could spare, it would have been for each too feeble a sum to be worthy of being either given or recieved. if each portion of the
			 state, on the contrary will apply it’s aids & it’s attentions exclusively to those nearest around them, all will be better taken care of. their support, their conduct, & the best
			 administration of their funds will be under the inspection & controul of those most convenient to take cognisance of them, & most interested in their prosperity. with these impressions
			 myself, I could not propose to others what my own judgment disapproved as to their duty as well as my own. these
			 considerations appear so conclusive to myself that I trust they will be a
			 sufficient
			 apology for my not having fulfilled your wishes with respect to the paper inclosed. they are therefore submitted to your candour, with assurances of my best wishes for the success of the institution you patronize, and of my respect & consideration for yourself.
          
            Th:
            Jefferson
        